           Case 1:20-cv-03538-GLR Document 35 Filed 12/11/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND


    FEDERAL TRADE COMMISSION,

         Plaintiff,                                      Civil Action No. GLR-20-3538

         v.

    RAGINGBULL.COM, LLC, et al.,

          Defendants.



     DEFENDANT KYLE W. DENNIS, WINSTON RESEARCH INC., AND WINSTON
     CORP.’S NOTICE OF JOINDER IN RAGINGBULL.COM’S MOTION TO STAY
        ENFORCEMENT OR MODIFY TEMPORARY RESTRAINING ORDER

         The undersigned represent defendants Kyle W. Dennis, Winston Research Inc., and

Winston Corp. (collectively, the “Dennis Defendants”) and were retained this morning. The

Dennis Defendants respectfully request that they be permitted to join in the Motion to Stay

Enforcement or Modify Temporary Restraining Order (the “Motion to Stay”) filed yesterday by

defendants RagingBull.com, LLC (“Raging Bull”), Jeffrey M. Bishop, Jason Bond, Sherwood

Ventures, LLC, and Jason Bond LLC. 1

         As with those defendants, the Dennis Defendants only became aware of this matter—and

the fact of an FTC investigation—after they received a copy of the complaint earlier this week.

None of the defendants, including the Dennis Defendants, had the opportunity to address the

FTC’s allegations and legal theories or otherwise be heard prior to entry of the Temporary

Restraining Order. This is of particular significance for the Dennis Defendants because Mr.




1
        The Motion to Stay appears to have been inadvertently filed by Raging Bull’s counsel on
behalf of Winston Research Inc. and Winston Corp, whom the undersigned represent.
                                                1
         Case 1:20-cv-03538-GLR Document 35 Filed 12/11/20 Page 2 of 3



Dennis is not a co-founder of Raging Bull, nor does he own, manage, control or have an equity

stake in the company. Rather, as the FTC concedes, he is one of many employees who work at

the company and is the only individual defendant in this case who is not an officer, director or

owner of the company.

       Nonetheless, the FTC is seeking to freeze nearly all of Mr. Dennis’ assets, regardless of

whether those assets were accrued through his work as an employee of Raging Bull or from other

independent means – including Mr. Dennis’s own personal, profitable trading. The undersigned

will endeavor to immediately meet and confer with the FTC concerning the asset freeze and

other relevant matters. Should it be necessary, after participating in the meet and confer, the

Dennis Defendants will promptly make any necessary application to this Court for individualized

relief beyond what is already being sought in the Motion to Stay. We will also meet and confer

with all counsel regarding further proceedings relating to the FTC’s motion for a preliminary

injunction.

Dated: December 11, 2020                             Respectfully,

                                                      /s/ Jonathan Shaw
                                                     Jonathan Shaw
                                                     Bar No. 11328
                                                     BOIES SCHILLER FLEXNER LLP
                                                     1401 New York Avenue, NW
                                                     Washington, D.C. 20005
                                                     Tel.: (202) 237-2727
                                                     E-mail: jshaw@bsfllp.com

                                                     Matthew L. Schwartz (pro hac vice forthcoming)
                                                     John T. Zach (pro hac vice forthcoming)
                                                     BOIES SCHILLER FLEXNER LLP
                                                     55 Hudson Yards
                                                     New York, New York
                                                     Tel.: (212) 446-2300
                                                     E-mail: mlschwartz@bsfllp.com
                                                              jzach@bsfllp.com



                                                 2
Case 1:20-cv-03538-GLR Document 35 Filed 12/11/20 Page 3 of 3




                                  Brian Levin (pro hac vice forthcoming)
                                  Levin Law, P.A.
                                  2665 South Bayshore Dr, PH2B
                                  Miami, Florida 33133
                                  Tel.: (305) 402-9050
                                  E-mail: brian@levinlawpa.com

                                  Counsel for Defendants Kyle W. Dennis,
                                  Winston Research Inc., and Winston Corp.




                              3
